Citation Nr: 0617169	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal tubular dysfunction, claimed as due to VA outpatient 
medical treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic fatigue syndrome, claimed as due to VA outpatient 
treatment.

3.  Entitlement to an increased disability rating for a left 
ankle sprain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Diego, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a February 2002 rating decision, 
the RO denied an increase above the existing 20 percent 
rating for a left ankle disability.  In a March 2003 rating 
decision, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for renal tubular dysfunction and chronic 
fatigue syndrome, both claimed as due to VA outpatient 
treatment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional procedural actions and 
evidentiary development are needed in this case.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The RO issued the veteran VCAA notices in March 2003 and 
March 2004.  Those notices, however, did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  The notices also did not inform the veteran of 
the type of evidence necessary to substantiate a claim for 
benefits under 38 U.S.C.A. § 1151.  On remand, the RO should 
issue the veteran a notice that meets all requirements of the 
VCAA as interpreted by the Court, and that includes notice of 
the types of evidence necessary to establish: 1) an initial 
or increased disability rating, 2) an effective date for an 
award of compensation or an increased rating, and 3) 
entitlement to compensation under 38 U.S.C.A. § 1151.  With 
regard to each of the veteran's claims on appeal, the RO 
should inform the veteran which evidence the veteran is 
responsible for obtaining, and which evidence VA will take 
actions to obtain.

Under 38 U.S.C.A. § 1151, VA awards compensation for a 
qualifying death or additional disability in the same manner 
as if such additional death or disability were service-
connected.  A qualifying death or additional disability is 
one that was not the result of the veteran's willful 
misconduct, and that was caused by VA hospital care, medical 
or surgical treatment, or examination.  For the death or 
additional disability to qualify, the proximate cause of the 
death or additional disability must be: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).

The veteran's 38 U.S.C.A. § 1151 claims are based on VA 
outpatient treatment that he received in 2002.  He states 
that a VA physician prescribed Lipitor for elevated 
cholesterol.  A couple of weeks later, in September 2002, he 
became severely ill and was admitted to a private hospital.  
He was found to have kidney dysfunction and a muscle 
disorder.  He indicates that physicians told him that the 
illnesses that arose in September 2002 were caused by the use 
of Lipitor or the combination of Lipitor and other 
medications he was taking.  He states that physicians have 
suggested that the dose of Lipitor that the VA physician 
prescribed was unusually high.  He reports that, since the 
2002 hospitalization, he has had chronic fatigue, requiring 
long periods of rest daily.

The evidence in the claims file does not address certain 
questions relevant to the veteran's 38 U.S.C.A. § 1151 
claims.  It is not clear whether the veteran has any current 
kidney disorder, muscle disorder, or chronic fatigue 
syndrome.  It is not clear whether the dose of Lipitor the VA 
physician prescribed was unusual and arguably erroneous.  It 
is not clear whether any of the kidney or muscle disorders 
treated in the private hospital in 2002 were reasonably 
foreseeable following Lipitor use at the dose prescribed.  
The Board will remand the claims for a VA medical examination 
with opinions addressing those questions.

The veteran has not had a VA examination of his left ankle in 
over ten years.  He should receive a new examination to 
determine the current manifestations of his service-connected 
left ankle disability.



Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
notice that meets all requirements of the 
VCAA as interpreted by the Court, and that 
includes notice of the types of evidence 
necessary to establish: 1) an initial or 
increased disability rating, 2) an 
effective date for an award of 
compensation or an increased rating, and 
3) entitlement to compensation under 
38 U.S.C.A. § 1151.  With regard to each 
of the veteran's claims on appeal, the RO 
should inform the veteran which evidence 
the veteran is responsible for obtaining, 
and which evidence VA will take actions to 
obtain.

2.  The RO should schedule the veteran for 
a VA medical examination.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
indicate whether the veteran has any 
current kidney disorder, muscle disorder, 
or chronic fatigue syndrome.  The examiner 
should express an opinion as to whether 
the dose of 80 milligrams per day of 
Lipitor that the VA physician prescribed 
was unusual and arguably dangerous or 
erroneous.  The examiner should also 
express an opinion as to whether any of 
the kidney or muscle disorders treated in 
the private hospital in 2002 was 
reasonably foreseeable following Lipitor 
use at the dose prescribed.


	(CONTINUED ON NEXT PAGE)


3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the current manifestations of his service-
connected left ankle sprain.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should indicate whether the left ankle 
disability includes any pain on motion, 
weakened movement, excess fatigability, 
diminished endurance, or incoordination.  
If any such factors are present, the 
examiner should indicate whether such 
factors produce additional limitation of 
motion of the ankle.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


